MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),                               Apr 05 2016, 8:43 am
this Memorandum Decision shall not be
                                                                          CLERK
regarded as precedent or cited before any                             Indiana Supreme Court
                                                                         Court of Appeals
court except for the purpose of establishing                               and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                    Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Thomas A. Conway,                                        April 5, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         92A03-1510-CR-1676
        v.                                               Appeal from the Whitley Superior
                                                         Court
State of Indiana,                                        The Honorable Douglas M. Fahl,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         92D01-1501-F6-51 & 92D01-1408-
                                                         CM-422



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 92A03-1510-CR-1676 | April 5, 2016          Page 1 of 8
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Thomas A. Conway (Conway), appeals his sentence

      following his conviction for Count I, possession of paraphernalia, a Class A

      misdemeanor, Ind. Code § 35-48-4-8.3(a)(1); Count II, possession of a narcotic

      drug, a Level 6 felony, I.C. § 35-48-4-6(a); Count III, unlawful possession of a

      syringe, a Level 6 felony, I.C. §§ 16-42-19-18, -27; and Count IV, possession of

      a controlled substance, a Class A misdemeanor, I.C. § 35-48-4-7(a).


[2]   We affirm.


                                                     ISSUE

[3]   Conway raises one issue on appeal, which we restate as follows: Whether

      Conway’s sentence is inappropriate based on the nature of the offense and his

      character.


                           FACTS AND PROCEDURAL HISTORY

[4]   On the morning of January 23, 2015, Officer Jonathon Stoffel (Officer Stoffel)

      of the Columbia City Police Department was patrolling along U.S. Highway 30

      in Whitley County, Indiana. At approximately 3:30 a.m., Officer Stoffel

      initiated a traffic stop of a Pontiac sedan after his radar unit indicated that the

      vehicle was traveling seventy-three miles per hour in a sixty miles per hour

      zone. As Officer Stoffel approached the vehicle, he observed five occupants,

      which prompted him to call for back-up. Officer Stoffel requested identification

      from the driver and all four passengers and returned to his squad car in order to



      Court of Appeals of Indiana | Memorandum Decision 92A03-1510-CR-1676 | April 5, 2016   Page 2 of 8
      verify the occupants’ information. He discovered that one of the passengers,

      Conway, had an active arrest warrant in Kosciusko County.


[5]   By this time, Officer Timothy Pittenger (Officer Pittenger) of the Columbia City

      Police Department and Sergeant Todd Cook (Sergeant Cook) of the Whitley

      County Sheriff’s Department had arrived to assist with the traffic stop. Due to

      the warrant, Sergeant Cook placed Conway under arrest and transferred him to

      his squad car. After it was determined that the vehicle would have to be towed

      because none of the occupants produced a valid driver’s license, Officer

      Pittenger conducted an inventory search. Officer Pittenger discovered a Marvel

      Avengers-themed metal box on the floor behind the driver’s seat, and Conway

      had been sitting directly behind the driver at the time of the stop. 1 Inside the

      box were three silver spoons covered in blue residue, which tested positive for

      Oxycodone; four hypodermic needles; a gum wrapper containing a white,

      powdery substance, which field tested positive for methamphetamine; and two

      pills, which were later identified as Oxycodone. It was subsequently

      determined that the white substance was heroin, not methamphetamine.

      Although Conway denied any knowledge of the box or its contents, two of the

      other passengers stated that the box belonged to Conway.




      1
        Although Conway was not driving at the time of the traffic stop, the vehicle belonged to Conway’s
      girlfriend. Shortly before Officer Stoffel initiated the stop, Conway had been driving the vehicle and stopped
      at a gas station where they exchanged drivers.

      Court of Appeals of Indiana | Memorandum Decision 92A03-1510-CR-1676 | April 5, 2016               Page 3 of 8
[6]   Later that day, the State filed an Information, which it amended on August 19,

      2015, charging Conway with Count I, possession of paraphernalia, a Class A

      misdemeanor; Count II, possession of a narcotic drug, a Level 6 felony; Count

      III, unlawful possession of a syringe, a Level 6 felony; and Count IV,

      possession of a controlled substance, a Class A misdemeanor. On August 19,

      2015, the trial court conducted a jury trial. At the close of the evidence, the jury

      returned a guilty verdict on all Counts.


[7]   On September 14, 2015, the trial court held a sentencing hearing. The trial

      court sentenced Conway to serve one year each on Counts I and IV, fully

      executed; and two and one-half years each on Counts II and III, with six

      months of each sentence suspended to probation. The trial court ordered that

      each of the sentences on the four Counts run concurrently, for an aggregate

      term of two and one-half years.


[8]   Conway now appeals. Additional facts will be provided as necessary.


                                  DISCUSSION AND DECISION

[9]   Conway claims that his sentence is inappropriate. The trial court imposed a

      sentence of two and one-half years, the statutory maximum, for both of

      Conway’s Level 6 felonies, as well as maximum sentences of one year for each

      of the two Class A misdemeanors. See I.C. §§ 35-50-2-7(b), -3-2. The

      concurrent terms resulted in an aggregate sentence of two and one-half years, of

      which six months was suspended to probation. Sentencing is primarily a

      discretionary function of the trial court and, as such, “the trial court’s judgment


      Court of Appeals of Indiana | Memorandum Decision 92A03-1510-CR-1676 | April 5, 2016   Page 4 of 8
       should receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219,

       1222 (Ind. 2008). Nevertheless, even where the trial court has imposed a

       sentence that is authorized by law, our court may revise the sentence if, “after

       due consideration of the trial court’s decision, [we find] that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.” Ind. Appellate Rule 7(B).


[10]   The “principal role” of sentence review under Appellate Rule 7(B) “should be

       to attempt to leaven the outliers, and identify some guiding principles for trial

       courts and those charged with improvement of the sentencing statutes, but not

       to achieve a perceived ‘correct’ result in each case.” Cardwell, 895 N.E.2d at

       1225. Ultimately, “whether we regard a sentence as appropriate at the end of

       the day turns on our sense of the culpability of the defendant, the severity of the

       crime, the damage done to others, and myriad other factors that come to light

       in a given case.” Id. at 1224. Although “‘reasonable minds may differ’ on the

       appropriateness of a sentence[,]” our review focuses on “the length of the

       aggregate sentence and how it is to be served.” Parks v. State, 22 N.E.3d 552,

       555 (Ind. 2014) (quoting Buchanan v. State, 767 N.E.2d 967, 970 (Ind. 2002));

       Cardwell, 895 N.E.2d at 1224. “The question under Appellate Rule 7(B) is not

       whether another sentence is more appropriate; rather, the question is whether

       the sentence imposed is inappropriate.” Helsley v. State, 43 N.E.3d 225, 228

       (Ind. 2015). Conway bears the burden of proving that his sentence is

       inappropriate. Gleason v. State, 965 N.E.2d 702, 712 (Ind. Ct. App. 2012) (citing

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)).

       Court of Appeals of Indiana | Memorandum Decision 92A03-1510-CR-1676 | April 5, 2016   Page 5 of 8
[11]   Turning first to the nature of the offense, the evidence establishes that Conway

       was found in possession of a metal box, the contents of which included: three

       silver spoons covered with the residue of Oxycodone pills, 0.07 grams of

       heroin, two tablets of Oxycodone weighing 0.10 grams each, and four syringes.

       Conway contends that “[t]here was no evidence submitted that he was engaged

       in dealing these drugs and the relative small amounts signify personal use.”

       (Appellant’s Br. p. 13). We agree that the evidence does not indicate that

       Conway intended to deal the drugs found in his possession, which is precisely

       why he was charged with lower-level possession crimes and was sentenced

       accordingly.


[12]   As to the nature of the offender, Conway argues that his sentence merits

       revision because his criminal history consists of only non-violent offenses, most

       of which were related to substance abuse. 2 While Conway is technically correct

       about the types of crimes he committed, we find that his criminal history is

       extensive. Between 1996 and 2014, Conway was convicted of at least ten

       misdemeanors, including: minor consuming alcohol, driving while suspended,

       disorderly conduct, possession of paraphernalia (three times), operating while




       2
          For these same reasons, Conway also cursorily asserts that, while it was proper for the trial court to
       consider his criminal history as an aggravating circumstance, “it should not have given it so much weight.”
       (Appellant’s Br. p. 12). A defendant’s criminal history is a valid aggravating factor that a trial court may
       consider in determining a proper sentence. I.C. § 35-38-1-7.1(a)(2). Moreover, it is well established that “a
       trial court can not . . . be said to have abused its discretion [by] failing to ‘properly weigh’ [aggravating and
       mitigating] factors.” Anglemyer v. State, 868 N.E.2d 482, 491, clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).
       Here, because the trial court issued a sentencing statement, which identified several aggravating
       circumstances that are supported by the record and found no mitigating factors, the trial court acted within its
       sentencing discretion. Id. at 490-91.

       Court of Appeals of Indiana | Memorandum Decision 92A03-1510-CR-1676 | April 5, 2016                 Page 6 of 8
       intoxicated (controlled substance), restriction of sale of ephedrine, giving a false

       name, and conversion. During this time, he was also convicted of at least six

       felonies, including: possession of precursors (two times), neglect of a

       dependent, manufacturing methamphetamine, and possession of a controlled

       substance (two times). Also, Conway was convicted of possession of a

       controlled substance in Alabama, but it is unclear whether this was a felony or

       misdemeanor conviction. Furthermore, at the time he committed the present

       offenses, Conway was on both parole and probation.


[13]   In addition, it is clear that Conway suffers from a substance abuse problem. He

       started using marijuana when he was nineteen years old, and by age twenty-

       four, he had tried cocaine and was “hooked” on methamphetamine.

       (Appellant’s Conf. App. p. 208). In 2014, Conway began using heroin, “along

       with whatever ‘pill’ he could get.” (Appellant’s Conf. App. p. 208). As noted

       by the trial court, Conway had previously been given “several opportunities to

       seek help with regard to alcohol and substance abuse.” (Tr. p. 174). While

       incarcerated, Conway completed substance abuse education programs in

       Whitley and Kosciusko Counties, as well as a therapeutic program through the

       Kentucky Department of Correction.


[14]   Conway’s staggering criminal record and other illegal activities—i.e., illicit drug

       use—evidence his refusal to lead a law-abiding life. Despite the fact that he has

       received lenient sentences in the past, including suspended sentences, fines, and

       probation, none of these measures were sufficient to deter him from committing

       the present offenses. Likewise, prior efforts at rehabilitation have been

       Court of Appeals of Indiana | Memorandum Decision 92A03-1510-CR-1676 | April 5, 2016   Page 7 of 8
       insufficient to prevent Conway from relapsing and committing additional drug-

       related and other offenses. Accordingly, we decline to exercise our authority

       under Appellate Rule 7(B) to revise Conway’s aggregate two and one-half year

       sentence.


                                               CONCLUSION

[15]   Based on the foregoing, we conclude that Conway’s sentence is not

       inappropriate.


[16]   Affirmed.


[17]   Najam, J. and May, J. concur




       Court of Appeals of Indiana | Memorandum Decision 92A03-1510-CR-1676 | April 5, 2016   Page 8 of 8